MEMORANDUM OPINION
NIX, Presiding Judge.
This matter coming on application of petitioner for this court to assume jurisdiction and issue a writ of prohibition in the above styled and numbered cause, and the Court being fully advised in the premises;
Are of the opinion that there is an adequate remedy at law by appeal ;
And the Court, therefore, declines to assume jurisdiction in this cause involving case No. 10229 pending in the County Court of Rogers County, Oklahoma.
BUSSEY and BRETT, JJ., concur.